Citation Nr: 1234245	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-30 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran had previously requested a hearing before a member of the Board.  However, the record reflects that he was unable to attend hearings scheduled in March 2012 and July 2012 due to health problems.  In a July 2012 statement, the Veteran's representative indicated that the Veteran wished the Board to make a decision on his appeal.  Therefore, his hearing request is withdrawn and the Board will proceed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that he has bilateral hearing loss and tinnitus related to service.  In an April 2009 statement, he reported a left ear injury sustained in service when someone fired a bazooka out of sequence.  At the time, he could hear nothing except ringing.  His hearing later returned, but he could not understand as well.  In a July 2009 statement, the Veteran reported being treated in service for a left ear ache.  He stated that his ear was "swollen inside," and that he was treated for a few days in a hospital.

Efforts to obtain the Veteran's service treatment records were unsuccessful.  See June 2009 Memorandum.  Current treatment records reflect diagnoses of bilateral sensorineural hearing loss.  Notably, the Veteran underwent a VA examination in September 1975, during which no relevant abnormalities were reported by the Veteran or noted by the examiner.  The Veteran was also treated for a sudden total hearing loss in the left ear in 2004, most likely due to a severe ischemic event to the inner ear.  See September 2004 private medical statement.  VA outpatient treatment records note longstanding mixed hearing loss in the right ear and sudden loss (2004) in the left ear as well as a positive history of tinnitus.  See November 2008 VA outpatient treatment record. 

The Veteran's Form DD-214 indicates he served with B Battery in the 29th Field Artillery Battalion.  Therefore, noise exposure in service is conceded.  Moreover, the Board finds the Veteran's statements regarding the bazooka incident in service to be credible, and he is competent to report experiencing tinnitus following this incident.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a veteran competent to testify to in-service acoustic trauma and in-service symptoms of tinnitus).

In light of this evidence, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his current hearing loss and tinnitus.  While the Veteran's service treatment records are not available for review, an examination is still warranted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (an absence of documented hearing loss during military service still does not preclude the claimant from establishing service connection when there is a post-service diagnosis of hearing loss, and medical evidence establishing a causal link to service).

The Board is mindful that the Veteran was unable to attend his requested hearings due to poor health.  It is possible that he would be unable to attend a VA examination as well.  Therefore, if the Veteran is unable to report to the scheduled examination, the claims file should be forwarded to an appropriate VA examiner, who should, to the extent possible, offer an opinion regarding the etiology of the Veteran's disabilities based on a review of the available evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims folder must be provided to and reviewed by the examiner, and a specific notation regarding such review should be made in the examination report.  All indicated tests and studies should be completed.  Following completion of the examination, the VA examiner should address the following:

(A) The VA examiner should provide an opinion as to whether the Veteran's diagnosed bilateral hearing loss is at least as likely as not (50 percent or greater probability) incurred during military service, based upon the Veteran's own assertions of in-service and post-service symptomatology as well as the medical documentation of record.  Noise exposure in service is conceded.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford, supra.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, supra.

(B) The examiner should provide an opinion regarding whether it is at least as likely as not that the Veteran's tinnitus is etiologically related to service.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the Veteran is unable to report to the scheduled examination, the claims file should be forwarded to an appropriate VA examiner, who should, to the extent possible, offer an opinion regarding the etiology of the Veteran's disabilities based on a review of the available evidence.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 







							(CONTINUED ON NEXT PAGE)

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



